Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed August 18th, 2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The rejection of the previous Office Action has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-18, and 20 allowed.
The following is an examiner’s statement of reasons for allowance:
The Claims require the training of a recognition and generative models where two losses are calculated based on the likelihood and the distribution divergences. Such limitations are neither taught nor disclosed in a non-obvious manner by the prior art or a combination of prior art. Relevant prior art discloses the use of divergences and likelihood to help determine anomalous medical images. However, the prior art is silent on the training method and do no mention minimization of losses based on the likelihood and distribution divergences.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668       
                                                                                                                                                                                                 /VU LE/Supervisory Patent Examiner, Art Unit 2668